Application for alternative writ of prohibition denied, in the exercise of our discretion. The facts presented are insufficient to justify the issuance of the writ. It should be granted only in eases of extreme necessity, and where no other remedy can be had. Should these proceedings here complained of lead to the petitioner’s arrest, the law affords him ample protection. (People ex rel. Livingston v. Wyatt, 186 N. Y. 383; People ex rel. Childs v. Extraordinary Trial Term, 228 id. 463; People ex rel. Hummel v. Trial Term, 184 id. 30.) Present—Blackmar, P. J., Rich, Kelly, Kelby and Young, JJ.